Citation Nr: 0003263	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-23 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for neck disability.  



REPRESENTATION

Appellant represented by:	Jim A. Bumgardner, Attorney



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had service between October 1970 and July 1981.  
He reportedly had several periods of absence without leave, 
including a period from June 1977 to May 1981.  His service 
was terminated in 1981 by an other than honorable discharge.  
The regional office has held that his service from October 
1970 to October 1973 was under conditions other than 
dishonorable.  

An appeal has been taken from a June 1994 rating action by 
the regional office denying entitlement to service connection 
for a neck disability.  The case was initially before the 
Board of Veterans' Appeals (Board) in April 1998, when it was 
remanded for further development.  In September 1999, the 
regional office continued the prior denial.  The case is 
again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.  

2.  A neck disability was not demonstrated during the 
veteran's military service.  

3.  Neck disabilities, including degenerative disc disease 
and degenerative arthritis, were initially medically 
demonstrated many years after the veteran's separation from 
military service and have not been shown to be related to any 
incident in service or to be otherwise of service origin.  


CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by the 
veteran's military service, and degenerative arthritis of the 
cervical spine may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  
In this regard, pursuant to the Board remand, the regional 
office contacted the service department on several occasions 
in order to obtain records reflecting the number of parachute 
jumps that the veteran made while on active duty.  However, 
the service department did not have records reflecting that 
information.  The regional office also wrote to the veteran 
and his representative requesting medical records showing 
treatment immediately following a 1991 on-the-job injury and 
records of any award of workmen's compensation based on the 
injury.  However, no response was received.  Accordingly, the 
Board will base its decision on the evidence of record.  

Background

The veteran's service medical records do not reflect any 
complaints or findings regarding a neck disability.  His 
service records indicate that he was awarded the Parachute 
Badge prior to September 1972.  

The veteran's initial claim for VA disability benefits was 
submitted in November 1993.  

The regional office thereafter received a number of private 
medical records reflecting that the veteran was seen in early 
1991 after sustaining an accident at work, when he fell 
striking his shoulders and the back of his head.  Various 
findings were recorded.  Cervical spine films showed some 
mild degenerative changes.  In July 1991, the veteran had 
surgery for a C5-C6 herniated disc with right 
C6 radiculopathy.  He later had additional surgery for 
cervical spine problems.  

In a May 1994 statement, Thomas A. Bergman, M.D., indicated 
that he had known the veteran for about 3 or 4 years and that 
the veteran had an extreme amount of spondylitic arthritic 
problems in his cervical spine.  He had required a total of 
three surgeries for decompression of the spinal cord.  
Dr. Bergman indicated that the degree of arthritic changes in 
the veteran's cervical spine was very severe and much greater 
than he expected for a man of the veteran's age.  He noted 
that the veteran had been a paratrooper during service and 
had made a number of jumps.  He indicated that he thought it 
likely that the parachuting had contributed to the veteran's 
arthritic changes.  

The veteran was afforded a VA examination later in May 1994.  
It was indicated that he had evidence of a right C5 
radiculopathy.  The examiner noted that the veteran had been 
a paratrooper and had undergone many jumps in service.  
However, he indicated that many other paratroopers had done 
as many jumps and had not suffered significant degenerative 
changes of the spine.  He also indicated that there were 
people who were not paratroopers who had significant 
degenerative changes of their spine.  

A November 1995 joint statement by Jason Reed, M.D., and 
Edward Kraus, M.D., was to the effect that it was their 
"suspicion" that the veteran's paratrooper activities had 
contributed to his cervical spondylitic disease.  

During the course of a hearing on appeal conducted in 
February 1996, the veteran related that he had made many 
jumps during service and had injured his neck as well as his 
back.  

In February 1999, a VA physician indicated that the medical 
records of the veteran showed repeated notes about marked 
pain without any specific localization given.  He stated that 
only one note of 1996 referred to "neck pain."  He related 
that, otherwise, there were only requests for pain medication 
listed on his claimed visits.  

The physician indicated that a review of the Army medical 
records in the claims file did not show any notation of 
injuries suffered in relation to parachute jumping, and no 
reference to any treatment for a neck injury could be found.  
He indicated that only one note in 1977 mentioned a low back 
injury following a parachute jump.  

The physician further indicated that, in checking the medical 
history of the veteran, his neck injury dated back to a fall 
at work in 1990 or 1991, for which he was referred to a 
worker's compensation doctor.  This eventually led to neck 
surgery by Dr. Bergman.  The physician indicated that the 
medical history furnished by Dr. Bergman only referred to the 
accident at work in 1991 and that apparently nothing was said 
about any neck injury during or related to parachute jumping.  
The physician stated that, in summary, there seemed to be no 
basis for a claim due to a neck injury suffered during the 
veteran's parachuting jumping in military service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety (90) days or more during a 
period of war and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, the veteran's service medical records do not 
reflect any complaints or findings regarding a neck 
disability.  Neck disabilities, including degenerative disc 
disease and degenerative arthritis, were initially medically 
demonstrated many years following the veteran's separation 
from service.  Indeed, his neck disabilities followed a 1991 
accident sustained by the veteran at work, when he fell 
striking his shoulders and the back of his head.  The veteran 
had surgery on several occasions for his cervical spine 
problems.  

The veteran has maintained that he made many parachute jumps 
during service and injured his neck as well as his back.  In 
this regard, his service records indicate that he was awarded 
the Parachute Badge prior to September 1972.  The number of 
parachute jumps he made during service cannot be determined.  
There is of record a May 1994 statement by Dr. Bergman, who 
had been treating the veteran for 3 or 4 years and who 
indicated that he thought it likely that the parachuting had 
contributed to the veteran's cervical arthritic changes.  
There was also a November 1995 joint statement by two 
physicians who indicated that the veteran's paratrooper 
activities had possibly contributed to his cervical 
spondylitic disease.  

The record discloses, however, that, when the veteran was 
examined by VA in May 1994, the examiner indicated that there 
were many paratroopers who had had many jumps and had not 
suffered significant degenerative changes of the spine.  The 
examiner also indicated that there were individuals who were 
not paratroopers who had significant degenerative changes of 
their spine.  Further, in February 1999, the veteran's 
records were reviewed by another VA physician, who noted that 
the veteran's service medical records did not refer to any 
treatment for a neck injury and that, according to the 
veteran's medical history, his neck injury dated to a fall at 
work in 1991 that eventually led to neck surgery.  The 
physician noted that apparently nothing was said about any 
neck injury during or related to parachute jumping.  The 
physician concluded that there was no basis for a claim due 
to a neck injury suffered during parachute jumping while in 
service.  

In view of the lack of any reference to a neck injury or 
disability in the veteran's service medical records and in 
view of the onset of neck problems following an on-the-job 
accident in 1991, together with the opinions expressed by the 
VA physicians in May 1994 and February 1999, the Board 
concludes that service connection for a neck disability is 
not warranted.  The Board observes that the opinion of the VA 
physician in February 1999 was predicated on a review of the 
veteran's medical chart and military record, as distinguished 
from the opinions in favor of the veteran's claim, which were 
based principally on history furnished by the veteran and, in 
the case of Drs. Reed and Kraus, were couched in the language 
of speculation.  Service connection may not be based on a 
recourse to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (1999).  By contrast, an opinion based on a 
review of the chart is entitled to far greater weight than an 
opinion that is not.  See Wilson v. Derwinski, 2 Vet. 
App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a material finding that the veteran's 
current neck disability either developed during service or as 
a result of any incident in service, including parachute 
jumping, or that, in the case of degenerative arthritis, 
became manifest to the required degree within one year 
following the veteran's separation from military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  It follows that the claim of 
entitlement to service connection for a neck disability, 
however classified, must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for neck disability is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

